            Case 2:13-cr-02131-WFN        ECF No. 92        filed 09/24/20      PageID.275 Page 1 of 2
 PROB 12C                                                                          Report Date: September 24, 2020
(6/16)

                                        United States District Court                                      FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                 Sep 24, 2020
                                        Eastern District of Washington                               SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Randal Lee Osburn                         Case Number: 0980 2:13CR02131-WFN-1
 Address of Offender:                                                 Washington 99001
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: May 5, 2014
 Original Offense:        Robbery of Mail, Money, or Property of the United States, 18 U.S.C. § 2114(a)
 Original Sentence:       Prison - 84 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: October 2, 2019
 Defense Attorney:        J Houston Goddard                  Date Supervision Expires: October 1, 2022
                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 01/28/2020, 03/25/2020, 06/23/2020 and 08/18/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

              7         Special Condition #18: You shall abstain from the use of illegal controlled substances, and
                        shall submit to testing (which may include urinalysis or sweat patch), as directed by the
                        supervising officer, but no more than six tests per month, in order to confirm continued
                        abstinence from these substances.

                        Supporting Evidence: Mr. Osburn is alleged to have violated special condition 18 by testing
                        positive for marijuana on September 13, 2020.

                        On October 3, 2019, Mr. Osburn was given a copy of his judgment and his conditions of
                        supervision were explained to him. He signed his conditions reflecting he understood them.

                        On September 24, 2020, Mr. Osburn was questioned regarding a positive urine sample he had
                        provided on September 15, 2020. He disclosed he used marijuana on September 13. 2020,
                        right before he was scheduled to enter inpatient treatment. However, Mr. Osburn was turned
                        away from inpatient treatment because he reported having contact with an individual who
                        had COVID-19.

                        On September 21, 2020, Alere Toxicology Laboratory confirmed the offender’s September
                        15, 2020, urine sample had tested positive for marijuana.
        Case 2:13-cr-02131-WFN           ECF No. 92       filed 09/24/20      PageID.276 Page 2 of 2
Prob12C
Re: Osburn, Randal Lee
September 24, 2020
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      09/24/2020
                                                                             s/Joshua D. Schull
                                                                             Joshua D. Schull
                                                                             U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Signature of Judicial Officer

                                                                               9/24/2020
                                                                             Date
